It was unquestionably within the power of the Supreme Court to set aside the judgment in partition in which John Spratt was plaintiff, or to partially open it for further litigation, or to refuse to interfere in any form whatever. Although given by default against the present plaintiffs, it was an estoppel of record, as effectual as if rendered after the most animated litigation. Upon their application to open the default and allow them to make some defence, the motion was, in *Page 550 
form, denied, and an order made that the judgment should stand as fixing the rights of all the parties, except as to the question of the alienate of John Spratt, and as to the advancement made by John R. McCall (the common ancestor) in his lifetime; to Dugald McCall, and in respect to these questions, the parties interested were permitted to bring an action to review the judgment. Accordingly, this action was brought against John Spratt, the plaintiff in the original judgment, whose alienage was in dispute, and Dugald McCall, who was concerned in the alleged advancement and who alone appeared and defended the partition suit instituted by Spratt. The result was that, in this last action, the court below determined that John Spratt was an alien at the time of the death of his wife, and had no interest in the real estate which she inherited from her father; and that Dugald McCall, in consequence of an advancement made him by his father in his lifetime, had no interest in the real estate whereof he died seized. From this judgment Dugald McCall appeals.
If the Supreme Court had merely opened the default in the partition suit of John Spratt, and allowed the present plaintiffs to defend, no question of want of power would have been suggested, and none, probably, could have been. Instead of doing that, the judgment was retained as valid in all respects, save that the question of the alienage of Spratt and the advancement to Dugald McCall might be further litigated. And we do not perceive that the precise form in which this was allowed to be done is of material consequence, so long as all parties have had full opportunity to protect their rights. Old technical forms of proceedings in courts of law and equity have, to a large degree, in modern times, failed to command reverence, and, where the substantial ends of justice appear to have been reached in a given case, may now safely be disregarded. It is to be observed also, that the order under which the proceedings in the present action were taken, was not appealed from and has become final and effectual, unless absolutely void for want of jurisdiction in the Supreme Court, which can scarcely be pretended. *Page 551 
It is not to be denied but that the form of proceeding, in this case, presents something of an anomaly in the administration of justice. To an artistic legal eye the practice is not altogether comely, and perhaps ought only to be upheld because it provides a very direct road to the attainment of the apparent ends of justice, which is not to be regarded with disfavor. If the fact of the alienage of John Spratt had appeared in the original partition suit, it might have been difficult for the Supreme Court to order the judgment, in fact given, but the question is not one of jurisdiction. It is said that his daughter, Elizabeth Spratt, was also an alien and could not take one-seventh of the real estate by inheritance, to which, in the original suit, she was adjudged to be entitled; but that question was not opened for further litigation, and we have nothing to do with it.
We think the judgment of the Supreme Court must be affirmed.
All concur.
Judgment affirmed.